Case 2:19-cv-00092-JRG-RSP Document 454 Filed 06/09/21 Page 1 of 2 PageID #: 19724




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,                   §
                                                 §
                 Plaintiff,                      §
                                                 §
   v.                                            §   CIV. A. NO. 2:19-CV-00092-JRG-RSP
                                                 §   (LEAD CASE)
   ACADEMY, LTD D/B/A ACADEMY                    §
   SPORTS + OUTDOORS,                            §
                                                 §
   ACE HARDWARE CORPORATION,                     §   CIV. A. NO. 2:19-CV-00093-JRG-RSP
                                                 §
   AMAZON.COM, INC., AMAZON.COM                  §   CIV. A. NO. 2:19-CV-00094-JRG-RSP
   LLC,                                          §
                                                 §
   BED BATH & BEYOND INC.,                       §   CIV. A. NO. 2:19-CV-00095-JRG-RSP
                                                 §
   COSTCO WHOLESALE CORPORATION,                 §   CIV. A. NO. 2:19-CV-00096-JRG-RSP
                                                 §
   DICK’S SPORTING GOODS, INC.,                  §   CIV. A. NO. 2:19-CV-00097-JRG-RSP
                                                 §
   HOME DEPOT PRODUCT AUTHORITY,                 §   CIV. A. NO. 2:19-CV-00098-JRG-RSP
   LLC, HOME DEPOT U.S.A., INC.,                 §
                                                 §
   MACY’S RETAIL HOLDINGS, INC.,                 §   CIV. A. NO. 2:19-CV-00099-JRG-RSP
   MACY’S.COM, LLC,                              §
                                                 §
   TARGET CORPORATION,                           §   CIV. A. NO. 2:19-CV-00100-JRG-RSP
                                                 §
   SEARS ROEBUCK AND CO., SEARS                  §   CIV. A. NO. 2:20-CV-00006-JRG-RSP
   HOLDINGS CORPORATION,                         §   (MEMBER CASES)
   TRANSFORM SR LLC, AND                         §
   TRANSFORM KM LLC,                             §
                                                 §
                 Defendants.                     §

                                            ORDER

         Before the Court is the Unopposed Motion for Leave to File Reply and Surreply Regarding

   Defendants’ Objections to Pre-Admission of PTX-COM-240, -241, -302 (the “Motion”) filed by

   Defendants Academy, Ltd. d/b/a Academy Sports + Outdoors, Ace Hardware Corporation,
Case 2:19-cv-00092-JRG-RSP Document 454 Filed 06/09/21 Page 2 of 2 PageID #: 19725




   Amazon.com, Inc., Amazon.com LLC, Bed Bath & Beyond Inc., Home Depot Product Authority,

   LLC, Macy’s Retail Holdings, Inc., Macy’s.com, LLC, Target Corporation, Sears Roebuck and

   Co., Sears Holdings Corp., Transform SR LLC, and Transform KM LLC (collectively,

   “Defendants”). (Dkt. No. 450). In the Motion, Defendants seek permission to file a three-page

   reply brief in support of their Objections to Pre-Admission of PTX-COM-240, -241, and -302

   (Dkt. No. 414) in light of a subsequent Order issued by Magistrate Judge Payne regarding relevant

   Motions in Limine (Dkt. No. 439). (See id.). Plaintiff Team Worldwide Corporation (“Plaintiff”)

   does not oppose the Motion on the condition that it be permitted to file a sur-reply brief of equal

   length by June 11, 2021. (Id. at 2).

          Having considered the Motion, and in light of its unopposed nature, the Court finds that it

   should be and hereby is GRANTED. It is ORDERED that Defendants are permitted to file a reply

   brief of no more than three (3) pages in support of their Objections to Pre-Admission of PTX-

   COM-240, -241, and -302. It is further ORDERED that Plaintiff is permitted to file a sur-reply

   brief of no more than three (3) pages by or before June 11, 2021.


          So Ordered this
          Jun 8, 2021




                                                   2
